Exhibit 10.94

COMVERSE TECHNOLOGY, INC.

2005 STOCK INCENTIVE COMPENSATION PLAN

DEFERRED STOCK AWARD AGREEMENT

REFERENCE NUMBER: 09-00[X]

SECTION 1. GRANT OF DEFERRED STOCK UNITS.

(a) Award. On the terms and conditions set forth in this Agreement, the Company
granted to Gabriel Matsliach (the “Grantee”) a total of 18,000 Deferred Stock
Units (the “Granted Units”) on September 16, 2009 (the “Grant Date”).

(b) Shareholder Rights. The Grantee (or any successor in interest) shall not
have any of the rights of a shareholder (including, without limitation, voting,
dividend and liquidation rights) with respect to the Granted Units until such
time as the Company delivers to the Grantee the shares of Common Stock in
settlement of the Granted Units, as described in Section 4(a).

(c) Plan and Defined Terms. This award is granted under and subject to the terms
of the 2005 Stock Incentive Compensation Plan (the “Plan”), which is
incorporated herein by reference. Capitalized terms used herein and not defined
in the Agreement shall have the meaning set forth in the Plan.

(d) Grantee Undertaking. The Grantee agrees to execute such further instruments
and to take such action as may reasonably be necessary to carry out the intent
of this Agreement.

SECTION 2. NO TRANSFER OR ASSIGNMENT OF AWARD.

This Award and the rights and privileges conferred hereby shall not be sold,
pledged or otherwise transferred (whether by operation of law or otherwise) and
shall not be subject to sale under execution, attachment, levy or similar
process; provided, however, that the Grantee shall be permitted to transfer this
award, in connection with his or her estate plan, to the Grantee’s spouse,
siblings, parents, children and grandchildren or a charitable organization that
is exempt under Section 501(c)(3) of the Code or to trusts for the benefit of
such persons or partnerships, corporations, limited liability companies or other
entities owned solely by such persons, including trusts for such persons or to
the Grantee’s former spouse in accordance with a domestic relations order.

SECTION 3. VESTING; TERMINATION OF SERVICE.

(a) Vesting.

(i) This award shall vest with respect to one-third of the Granted Units on each
of the first, second and third anniversaries of the Grant Date (each, a “Vesting
Date”).

(b) Termination of Continuous Service. the unvested portion of the award shall
be forfeited as of the date (the “Termination Date”) that the Grantee actually
ceases to provide services to the Company or an Affiliate in any capacity of
Employee, Director or Consultant (irrespective of whether the Grantee continues
to receive severance or any other continuation payments or benefits after such
date) for any reason (such cessation of the provision of services by Grantee
being referred to as “Service Termination”). A Service Termination shall not
occur and



--------------------------------------------------------------------------------

Continuous Service shall not be considered interrupted in the case of (i) any
approved leave of absence, (ii) transfers among the Company, any Subsidiary or
Affiliate, or any successor, in any capacity of Employee, Director or
Consultant, or (iii) any change in status as long as the individual remains in
the service of the Company or a Subsidiary or Affiliate in any capacity of
Employee, Director or Consultant.

SECTION 4. SETTLEMENT OF GRANTED UNITS.

(a) Settlement Amount. Subject to Section 4(b) hereof, the Company shall deliver
to the Grantee on each Vesting Date a number of shares of Common Stock equal to
the aggregate number of Granted Units that vest as of such date; provided,
however, that no shares of Common Stock will be issued in settlement of this
award unless the issuance of shares complies with all relevant provisions of law
and the requirements of any stock exchange upon which the shares of Common Stock
may then be listed. No fractional shares of Common Stock will be issued. The
Company will pay cash in respect of fractional shares of Common Stock.
Notwithstanding anything to the contrary contained in this Section 4(a), and
subject to Section 4(b), the number of shares of Common Stock deliverable to the
Grantee shall equal:

(i) if the Grantee has not incurred a Service Termination prior to the first
anniversary of the Grant Date, the number of shares of Common Stock that vest on
the first anniversary of the Grant Date and such shares shall be deliverable to
the Grantee on the first date within the “short-term deferral period” (as
defined in Treasury Reg. §1.409A-1(b)(4)) (the “Short-Term Deferral Period”) on
which there is an Effective Registration in place, but in no event later than
March 15, 2011;

(ii) if the Grantee has not incurred a Service Termination prior to the second
anniversary of the Grant Date, the number of shares of Common Stock that vest on
the second anniversary of the Grant Date and such shares shall be deliverable to
the Grantee on the first date within the Short-Term Deferral Period on which
there is an Effective Registration in place, but in no event later than
March 15, 2012; and

(iii) if the Grantee has not incurred a Service Termination prior to the third
anniversary of the Grant Date, the number of shares of Common Stock that vest on
the third anniversary of the Grant Date and such shares shall be deliverable to
the Grantee on the first date within the Short-Term Deferral Period on which
there is an Effective Registration in place, but in no event later than
March 15, 2013;

provided, that if the Grantee incurs a Service Termination prior to the delivery
of any shares of Common Stock in accordance with this Section 4(a), the Company
shall deliver to the Grantee on the Termination Date the number of shares of
Common Stock equal to the number of shares of Common Stock that (A) are vested
but not yet delivered as of the Termination Date, if any.

(b) Withholding Requirements. The Grantee shall make arrangements satisfactory
to the Company to enable it to satisfy all such withholding requirements in
respect of any delivery to the Grantee of shares of Common Stock pursuant to
Section 4(a) hereof; provided, that if on the date of any such delivery to the
Grantee of shares of Common Stock pursuant to Section 4(a) hereof there is no
Effective Registration in place, the Company shall, unless the Grantee elects
otherwise and makes arrangements satisfactory to the Company, withhold from the
settlement amount a number of shares of Common Stock with an aggregate value
sufficient to enable the Company to satisfy its withholding requirements with
respect to the settlement of the Granted Units, with the shares of Common Stock
valued using the closing price of the Common Stock on the date of delivery of
such shares.

 

2



--------------------------------------------------------------------------------

SECTION 5. ADJUSTMENT OF GRANTED UNITS.

If there shall be any change in the Common Stock of the Company, through merger,
consolidation, reorganization, recapitalization, stock dividend, stock split,
reverse stock split, split up, spinoff, combination of shares, exchange of
shares, dividend in kind or other like change in capital structure or
distribution (other than normal cash dividends), any extraordinary dividend,
distribution of cash or other assets to Shareholders of the Company, in order to
prevent dilution or enlargement of participants’ rights under the Plan, the
Committee shall adjust, in an equitable manner, the number and kind of shares
that will be paid to the Grantee upon settlement of the Granted Units.

SECTION 6. MISCELLANEOUS PROVISIONS.

(a) No Retention Rights, No Future Awards. Nothing in this award or in the Plan
shall confer upon the Grantee any right to any future Awards and to continue in
Continuous Service for any period of specific duration or interfere with or
otherwise restrict in any way the rights of the Company (or any Parent or
Subsidiary employing or retaining the Grantee) or of the Grantee, which rights
are hereby expressly reserved by each, to terminate his or her Continuous
Service at any time and for any reason, with or without cause.

(b) Award Unfunded. The Granted Units represent an unfunded promise. The
Grantee’s rights with respect to the Granted Units are no greater than the
rights of a general unsecured creditor of the Company.

(c) Notice. Whenever under this Agreement it becomes necessary to give notice,
such notice shall be in writing, signed by the party or parties giving or making
the same, and shall be served on the person or persons for whom it is intended
or who should be advised or notified, by Federal Express (or other similar
overnight service) or by registered or certified mail, with postage and fees
prepaid. Notice shall be addressed to the Company at its principal executive
office and to the Grantee at the address that he or she most recently provided
in writing to the Company.

(d) Entire Agreement. This Agreement and the Plan constitute the entire contract
between the parties hereto with regard to the Granted Units. They supersede any
other agreements, representations or understandings (whether oral or written and
whether express or implied) which relate to the subject matter hereof.

(e) Waiver. No waiver of any breach or condition of this Agreement shall be
deemed to be a waiver of any other or subsequent breach or condition whether of
like or different nature.

(f) Successors and Assigns. The provisions of this Agreement shall inure to the
benefit of, and be binding upon, the Company and its successors and assigns and
upon the Grantee, the Grantee’s assigns and the legal representatives, heirs and
legatees of the Grantee’s estate, whether or not any such person shall have
become a party to this Agreement and have agreed in writing to be joined herein
and be bound by the terms hereof.

(g) Section 409A. The following shall only be applicable if the Grantee is
subject to taxation in the United States or the Grantee is otherwise subject to
Section 409A:

(i) If any Granted Units (any payment in lieu thereof), shares of Common Stock
in respect thereof or other benefit provided by the Company to the Grantee
pursuant to this Agreement and in connection with the Grantee’s Service
Termination is determined, in whole or in part, to constitute “nonqualified
deferred compensation” within the meaning of Section 409A and the Grantee is a
specified employee as defined in Section 409A(2)(B)(i) as of the date of such
Service Termination, no part of such Granted Units (any payment in lieu
thereof), shares of Common Stock in respect thereof or other benefit shall be
delivered or paid before the day that is six (6) months plus one (1) day after
the date of such Service Termination (the “New Payment Date”). The aggregate of
any Granted Units (any payment in lieu thereof), shares of Common Stock in
respect thereof or other benefit that otherwise would have been delivered or
paid to the Grantee during the period between the date of Service Termination
and the New Payment Date shall be delivered or paid to the Grantee in a lump sum
on such New Payment Date. Thereafter, any delivery or payments that remain
outstanding as of the date immediately following the New Payment Date shall be
delivered or paid without delay over the time period originally scheduled, in
accordance with the terms of this Agreement.

 

3



--------------------------------------------------------------------------------

(ii) The parties acknowledge and agree that the interpretation of Section 409A
and its application to the terms of this Agreement is uncertain and may be
subject to change as additional guidance and interpretations become available.
Anything to the contrary herein notwithstanding, any Granted Units (any payment
in lieu thereof), shares of Common Stock in respect thereof or other benefit
provided by the Company to the Grantee that would be deemed to constitute
“nonqualified deferred compensation” within the meaning of Section 409A are
intended to comply with Section 409A. If however, the Granted Units (any payment
in lieu thereof), shares of Common Stock in respect thereof or any other benefit
is deemed to not comply with Section 409A, the Company and the Grantee agree to
renegotiate in good faith any such benefit or payment (including, without
limitation, as to the timing of any settlement of Granted Units or any payment
in lieu thereof) so that either (i) Section 409A will not apply or
(ii) compliance with Section 409A will be achieved; provided, however, that any
resulting renegotiated terms shall provide to the Grantee the after-tax economic
equivalent of what otherwise has been provided to the Grantee pursuant to the
terms of this Agreement; provided, further that any deferral of payments or
other benefits shall be only for such time period as may be required to comply
with Section 409A.

(iii) A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the delivery of shares
of Common Stock under vested Granted Units (or the payment of any amount in lieu
thereof) subject to Section 409A upon or following a termination of employment
unless such termination is also a “separation from service” within the meaning
of Section 409A, and for purposes of any such provision of this Agreement,
references to a “Service Termination” or termination or interruption of
“Continuous Service” or like terms shall mean separation from service.

(iv) If under this Agreement, an amount is paid or delivered in two or more
installments, for purposes of Section 409A, each installment shall be treated as
a separate payment.

(v) Anything to the contrary herein or in the Plan or notwithstanding, neither
the Company or any of its Subsidiaries or Affiliates or any of their respective
employees, directors, officers, agents or representatives nor any member of the
Committee shall have any liability to a

 

4



--------------------------------------------------------------------------------

Grantee or otherwise with respect to the failure of the Plan, the Granted Units
or the Award Agreement to comply with Section 409A.

(h) Headings. Section and sub-section headings are for convenient reference only
and shall not control or affect the meaning or construction of any of its
provisions.

(i) Choice of Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York (regardless of the law that
might otherwise govern under applicable New York principles of conflict of
laws).

SECTION 7. RESTRICTIVE COVENANTS.

(a) Confidentiality. The Grantee shall not disclose to anyone or make use of any
trade secret or proprietary or confidential information of the Company or an
Affiliate, including such trade secret or proprietary or confidential
information of any customer or other entity to which the Company owes an
obligation not to disclose such information, which he or she acquires during the
period of employment, including, without limitation, records kept in the
ordinary course of business, except (i) as such disclosure or use may be
required or appropriate in connection with his or her work as an employee of the
Company or an Affiliate, (ii) when required to do so by a court of law,
governmental agency or administrative or legislative body (including a committee
thereof) with apparent jurisdiction to order him or her to divulge, disclose or
make accessible such information or (iii) as to such confidential information
that becomes generally known to the public or trade without his or her violation
of this Section 7(a). The Grantee hereby sells, assigns and transfers to the
Company all of his or her right, title and interest in and to all inventions,
discoveries, improvements and copyrightable subject matter (the “Rights”) that,
during his or her employment, are made or conceived by him or her, alone or with
others, and that relate to the Company or an Affiliate’s present business or
arise out of any work he or she performs or information he or she receives
regarding the business of the Company or an Affiliate while employed by the
Company or an Affiliate. The Grantee shall fully disclose to the Company or an
Affiliate as promptly as possible all information known or possessed by him or
her concerning the Rights, and upon request by the Company or an Affiliate and
without any further compensation in any form to him or her by the Company or an
Affiliate, but at the expense of the Company or an Affiliate, execute all
applications for patents and copyright registrations, assignments thereof and
other applicable instruments and do all things that the Company or an Affiliate
may reasonably deem necessary to vest and maintain in it the entire right, title
and interest in and to all such Rights. Grantee hereby agrees that prior to or
immediately following his or her termination of employment he or she shall
return all Company property in his or her possession (and signing a written
acknowledgement to this effect), including but not limited to all computer
software, computer access codes, laptops, cell phone, Blackberries, keys and
access cards, credit cards, vehicles, telephones, office equipment and all
copies (including drafts) of any documentation or information (however and
wherever stored) relating to the business of the Company or an Affiliate.

(b) Non-compete; Non-solicitation. For and in consideration of the compensation
to be paid by the Company pursuant to the terms hereof, and in recognition of
the fact that the Grantee will have access to confidential information and other
valuable rights of the Company or an Affiliate, the Grantee covenants and agrees
that he will not, at any time during his employment with the Company or an
Affiliate and for a period of twelve (12) months thereafter, directly or
indirectly, engage in any business or in any activity related to the
development, sale, production, manufacturing, marketing or distribution of
products or services that are in competition with

 

5



--------------------------------------------------------------------------------

products or services that the Company, its parent company or any of their
subsidiaries (in the case of other subsidiaries of the parent company, to the
extent Grantee has had access to Confidential Information of such subsidiaries)
produces, sells, manufactures, markets, distributes or has interest in, in any
state or foreign country in which the Company, its parent company or any of
their subsidiaries (in the case of other subsidiaries of the parent company, to
the extent Grantee has had access to Confidential Information of such
subsidiaries) then conducts business or reasonably has plans to conduct
business. It is not the intent of this covenant to bar the Grantee from
employment in any company whose general business is the manufacture of
communications equipment or delivery of communications services, only to limit
specific and direct competition with the Company. Notwithstanding the foregoing,
nothing contained in this Agreement shall prevent the Grantee from being an
investor in securities of a competitor listed on a national securities exchange
or actively traded over-the-counter so long as such investments are in amounts
not significant as compared to his total investments or to the aggregate of the
outstanding securities of the issuer of the same class or issue of the specific
securities involved. The Grantee further agrees that during his employment by
the Company or an Affiliate and for a period of twelve (12) months thereafter,
the Grantee shall not, directly or indirectly, induce, attempt to induce, or aid
others in inducing, an exempt employee of the Company or an Affiliate to accept
employment or affiliation with another firm or corporation engaging in such
business or activity of which the Grantee is an employee, owner, partner or
consultant.

(c) Scope. The Company and the Grantee agree that the duration and geographic
scope of the Restrictive Covenant provision set forth in this Section 7 are
reasonable. In the event that any court of competent jurisdiction determines
that the duration or the geographic scope, or both, are unreasonable and that
such provision is to that extent unenforceable, the Company and the Grantee
agree that the provision shall remain in full force and effect for the greatest
time period and in the greatest area that would not render it unenforceable. The
Company and the Grantee intend that this provision shall be deemed to be a
series of separate covenants, one for each and every county of each and every
state of the United States of America and each and every political subdivision
of each and every country outside the United States of America where this
provision is intended to be effective.

SECTION 8. CLAW BACK.

If a Grantee violates the requirements of Section 7 of this Agreement, then in
addition to all remedies in law and/or equity available to the Company, Grantee
shall forfeit all unvested Granted Units and vested Granted Units for which
delivery of the underlying shares of Common Stock has not occurred. In addition,
with respect to Granted Units for which shares of Common Stock were previously
issued to the Grantee pursuant to Section 4 hereof, the Grantee shall
immediately pay to the Company the Fair Market Value of such Common Stock on the
date(s) such Granted Units vested, without regard to any taxes that may have
been deducted from such amount.

SECTION 9. DEFINITIONS.

(a) “Affiliate” shall mean (i) any entity other than the Subsidiaries in which
the Company has a substantial direct or indirect equity interest, as determined
by the Board, and (ii) any Subsidiary.

(b) “Agreement” shall mean this Deferred Stock Award Agreement.

 

6



--------------------------------------------------------------------------------

(c) “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated thereunder.

(d) “Effective Registration” shall mean the registration of the shares of Common
Stock granted to the Grantee hereunder pursuant to an effective registration
statement on Form S-8 or any successor form under the Securities Act of 1933, as
amended.

(e) “Grant Date” shall have the meaning described in Section 1(a) of this
Agreement.

(f) “Granted Units” shall have the meaning described in Section 1(a) of this
Agreement.

(g) “Grantee” shall have the meaning described in Section 1(a) of this
Agreement.

(h) “Plan” shall have the meaning described in Section 1(c) of this Agreement.

(i) “Section 409A” shall mean Section 409A of the Code and Department of
Treasury regulations and other interpretive guidance issued thereunder,
including without limitation any such regulations or other guidance that may be
issued after the date hereof.

(j) “Service Termination” shall have the meaning described in Section 3(b) of
this Agreement.

(k) “Termination Date” shall have the meaning described in Section 3(b) of this
Agreement.

(l) “Vesting Date” shall have the meaning described in Section 3(a) of this
Agreement.

(Signature Page Follows)

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as set forth below and this
Agreement shall be dated as of the latest date set forth below.

 

GRANTEE:     COMVERSE TECHNOLOGY, INC.

/s/ Gabriel Matsliach

    By:  

/s/ Lance Miyamoto

    Name:   Lance Miyamoto Dated: 9/26/09                             Title:  
Executive Vice President, Global Head of Human Resources     Dated:  

9/21/09

 

8